840 S.W.2d 384 (1992)
KIDDER, PEABODY & CO., INC., Petitioner,
v.
LUTHERAN BROTHERHOOD, American General Life Insurance Company, the Variable Annuity Life Insurance Company, Signal Capital Corporation, Creditanstalt-Bankverein, Sprout Growth Limited, Sprout Growth LP, and DLJ Venture Capital Fund II, LP, Respondents.
No. D-2444.
Supreme Court of Texas.
November 11, 1992.

ORDER
THE SUPREME COURT OF TEXAS, having considered the Joint Motion for Rehearing of Order Overruling the Joint Motion to Grant Application, Vacate Opinion and Judgment of the Court of Appeals and Dismiss the Cause with Prejudice as Moot and the Joint Motion for Rehearing of Order Dismissing Application for Writ of Error filed herein on October 13, 1992, is of the opinion that both Joint Motions for Rehearing should be granted in part. The Orders of this Court of September 23,1992, overruling the Joint Motion to Grant Application and dismissing the application for writ of error are withdrawn. Petitioner's application for writ of error, as corrected, to the Court of Appeals for the Sixth District, is granted without reference to the merits.
The judgments of the court of appeals, 829 S.W.2d 300, and the trial court are set aside without reference to the merits, and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.